DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,335,510. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent 11,335,510 discloses the limitations of the Instant Application.

Application 17/678,520
U.S. Patent 11,335,510
Claim 1 
Claim 1
Claim 2
Claim 1
Claim 3
Claim 1
Claim 4
Claim 1
Claim 5
Claim 2
Claim 9 
Claim 2
Claim 10
Claim 17
Claim 11
Claim 3, Claim 4
Claim 12
Claim 5
Claim 13
Claim 6
Claim 14
Claim 7
Claim 15
Claim 8
Claim 16
Claim 9
Claim 17
Claim 10
Claim 18
Claim 11
Claim 19
Claim 12
Claim 20
Claim 14






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the portion of each of the first to fourth external electrodes" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Publication 2018/0027656) in view of Park et al. (US Publication 2015/0131195).
In re claim 1, Jung discloses a multilayer ceramic capacitor comprising: 
a body including a dielectric layer (¶10, Figure 2), and first and 5second internal electrodes (121, 122 – Figure 2, ¶29) with the dielectric layer interposed therebetween (Figure 2, ¶10), and including fifth and sixth surfaces (S3, S4 – Figure 1, ¶28) opposing each other in a first direction, third and fourth surfaces (S5, S6 – Figure 1, ¶28) opposing each other in a second direction, and first and second surfaces (S1, S2 – Figure 1, ¶28) opposing each other in a third 10direction; 
first external electrode (top 131 – Figure 1, Figure 2, ¶30) disposed on the first surface of the body (Figure 1); 
second external electrode (bottom 131, - Figure 1, Figure 2, ¶30) disposed on the second surface of the body; 
15third external electrode (top 132 – Figure 1, Figure 2, ¶30) disposed on the first surface of the body and spaced apart from the first external electrode (Figure 1, Figure 2); 
fourth external electrode (bottom 132 – Figure 1, Figure 2, ¶30) disposed on the second surface of the body and spaced apart from the second external 20electrode (Figure 1, Figure 2);
a first through-electrode (hole through which 142 passes – Figure 2, ¶43) passing through the body and connected to the first internal electrode (121 – Figure 2) and between the first and second external electrodes (Figure 2); and 
a second through-electrode (hole through which 141 passes – Figure 2, ¶43) passing through the body and 25connected to the second internal electrode (122 – Figure 2) and between the DB1/ 108293803.1 Page 31third and fourth external electrodes (Figure 2).
	Jung does not disclose wherein a portion of each of the first and second external electrodes is disposed on the third surface of the body and to form a first gap therebetween, and 5a portion of each of the third and fourth external electrodes is disposed on the fourth surface of the body and to form a second gap therebetween.
	Park discloses external electrodes (131 to 134 – Figure 1, ¶66) of a multilayer ceramic capacitor (100 – Figure 1, ¶51) extending from the principal surfaces of the component body (surfaces facing in the ‘T’ direction of 100 – Figure 1) onto the side surfaces (surfaces facing in the ‘W’ direction of 100 – Figure 1) of the component body in which a gap is formed between external electrodes (Figure 1) to form a first gap (gap between 131 and 133 – Figure 1) and a second gap (gap between 132 and 134 – Figure 1). 
	The combination of Jung and Park discloses Jung does not disclose wherein a portion of each of the first and second external electrodes is disposed on the third surface of the body and to form a first gap therebetween, and 5a portion of each of the third and fourth external electrodes is disposed on the fourth surface of the body and to form a second gap therebetween.
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Park to provide for versatility in a mounting process in conjunction with improving contact with a printed circuit board (See Figure 8 and [¶134] of Park).
	In re claim 2, Jung in view of Park discloses the multilayer ceramic capacitor according to claim 101, as explained above. Jung does not disclose  wherein each of the first to fourth external electrodes comprises: 
at least one of plating layers; and 
a sintered electrode disposed between the body and the at least one of plating layers.
Park discloses wherein each of the first to fourth external electrodes (131 to 134 – Figure 1) comprises: 
at least one of plating layers; and 
a sintered electrode disposed between the body and the at least one of plating layers (¶75-79).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Park to provide for versatility in a mounting process in conjunction with improving contact with a printed circuit board.
In re claim 6, Jung in view of Park discloses the multilayer ceramic capacitor according to claim 1, as explained above. Jung further discloses wherein points of the third and fourth surfaces (S5, S6 – Figure 1) overlapping the first and second through-electrodes ( holes through which 142, 141 pass – Figure 1, Figure 2) in the second direction are not covered by the first to fourth external electrodes (top 131, bottom 131, top 132, bottom 132 – Figure 1, Figure 2).
In re claim 7, Jung in view of Park discloses the multilayer ceramic capacitor according to claim 1, as explained above. Jung does not disclose wherein each of the first to fourth external electrodes is L-shaped in view of the first direction.
Park discloses each of the first to fourth external electrodes (131 to 134 – Figure 1) is L-shaped in view of the first direction.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Park to provide for versatility in a mounting process in conjunction with improving contact with a printed circuit board (See Figure 8 and [¶134] of Park).
In re claim 10, Jung in view of Park discloses the multilayer ceramic capacitor according to claim 1, as explained above. Jung further discloses wherein the sintered electrode comprises nickel (¶56). 
In re claim 14, Jung in view of Park discloses the multilayer ceramic capacitor according to claim 1, as explained above. Jung further discloses wherein the first and second internal electrodes (121, 122 – Figure 2) 5comprises nickel (¶39-40).
In re claim 15, Jung in view of Park discloses the multilayer ceramic capacitor according to claim 1, as explained above. Jung further discloses wherein the first and second through-electrode (holes through which 142, 141 pass – Figure 2) comprises nickel (¶56).
In re claim 16, Jung in view of Park discloses the multilayer ceramic capacitor according to claim 1, as explained above. Jung further discloses wherein the first through-electrode comprises first and fourth connection electrodes (242a, 242b – Figure 6, ¶94) connecting to first and second external electrodes (top and bottom 231 – Figure 4, ¶100), and 15the second through-electrode comprises second and third connection electrodes (241a, 24ab – Figure 6, ¶94) connecting to third and fourth external electrodes (top and bottom 232 – Figure 4, ¶100).
In re claim 18, Jung in view of Park discloses the multilayer ceramic capacitor according to claim 16, as explained above. Jung further discloses wherein the first and second internal electrodes (221, 222 – Figure 6) are rectangular to be point-symmetrical to each other (Figure 6), the first internal electrode comprises second and third via holes (251a, 251b – Figure 6A, ¶98), the second internal electrode (222 – Figure 6) comprises first and 10fourth via holes (252a, 252b – Figure 6A, ¶98), the first and fourth connection electrodes pass (242a, 242b – Figure 6) through the first and fourth via holes of the second internal electrode (Figure 6), and the second and third connection electrodes (241a, 241b – Figure 6) pass through 15the second and third via holes of the first internal electrode. (Figure 6)


Claims 3-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Publication 2018/0027656) in view of Park et al. (US Publication 2015/0131195) and in further view of Yamada (US Publication 2018/0151296).
In re claim 3, Jung in view of Park discloses the multilayer ceramic capacitor according to claim 2, as explained above. Jung does not disclose wherein the at least one of plating layers is disposed on the third and fourth surfaces of the body and to be more biased toward the third surface or the fourth surface than 20the sintered electrode.
Yamada discloses plating layers (26a, 26b – Figure 2, ¶72) extend onto surfaces of the body (12 – Figure 2, ¶73) and to be more biased toward the surfaces than 20the sintered electrode (24a, 24b – Figure 2, ¶55).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the plating structure as described by Yamada to improve the mounting characteristics of the electronic component. 
In re claim 4, Jung in view of Park and in further view of Yamada discloses the multilayer ceramic capacitor according to claim 3, as explained above. Jung does not disclose wherein the at least one of plating layers is in contact with the third surface or the fourth surface of the body, 25and the sintered electrode is in contact with the first surface or the second surface of the body.
Park discloses the sintered electrode is in contact with the first surface or the second surface of the body (¶75-79).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the external electrode structure as described by Park to provide for versatility in a mounting process in conjunction with improving contact with a printed circuit board.
Yamada discloses plating layers (26a, 26b – Figure 2, ¶72) extend onto surfaces of the body (12 – Figure 2, ¶73).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the plating structure as described by Yamada to improve the mounting characteristics of the electronic component. 
In re claim 11, Jung in view of Park discloses the multilayer ceramic capacitor according to claim 10, as explained above. Jung does not disclose wherein the at least one of plating layers comprises a first plating layer comprising nickel and a second plating 10layer comprising copper or tin, and the first plating layer is disposed between the second plating layer and the sintered electrode.
Yamada discloses at least one of plating layers (26a, 26b – Figure 2) comprises a first plating layer comprising nickel and a second plating 10layer comprising copper or tin, and the first plating layer is disposed between the second plating layer and the sintered electrode (24a, 24b – Figure 2) (¶74).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the plating structure as described by Yamada to improve the mounting characteristics of the electronic component. 
In re claim 12, Jung in view of Park discloses the multilayer ceramic capacitor according to claim 11, as explained above. Jung does not disclose when a thickness of the first plating layer extending to the third and fourth surfaces of the body is t2, and a thickness of the first plating layer disposed on the sintered electrode is t1, the multilayer ceramic capacitor satisfies the relationship t2 ≤ t1.
Yamada discloses when a thickness of the first plating layer extending to the surfaces of the body is t2, and a thickness of the first plating layer disposed on the sintered electrode (24a, 24b – Figure 2) is t1 (¶74, Figure 2), the multilayer ceramic capacitor satisfies the relationship t2 ≥ t1 (¶112-113).
The combination of Jung, Park, and Yamada discloses when a thickness of the first plating layer extending to the third and fourth surfaces of the body is t2, and a thickness of the first plating layer disposed on the sintered electrode is t1, the multilayer ceramic capacitor satisfies the relationship t2 ≥ t1.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the plating structure as described by Yamada to improve the mounting characteristics of the electronic component. 
In re claim 13, Jung in view of Park discloses the multilayer ceramic capacitor according to claim 11, as explained above. Jung does not disclose when a thickness of the second plating layer extending to the third and fourth surfaces of the body is t4, and a thickness of the second plating layer disposed on 25the sintered electrode is t3, the multilayer ceramic DB1/ 108293803.1 Page 34capacitor satisfies the relationship t4 ≥ t3.
Yamada discloses when a thickness of the second plating layer extending to the surfaces of the body is t4, and a thickness of the second plating layer disposed on 25the sintered electrode (24a, 24b – Figure 2) is t3 (¶74, Figure 2), the multilayer ceramic DB1/ 108293803.1Page 34capacitor satisfies the relationship t4 ≥ t3 (¶112-113).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the plating structure as described by Yamada to improve the mounting characteristics of the electronic component. 

3.	Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Publication 2018/0027656) in view of Park et al. (US Publication 2015/0131195) and in further view of Sasabayashi (US Publication 2016/0093438).
	In re claim 5, Jung in view of Park discloses the multilayer ceramic capacitor according to claim 51, as explained above. Jung does not disclose wherein the portion of each of the first to fourth external electrodes is thinner than other portions of each of the first to fourth external electrodes which are disposed on the first surface or the second surface.
Sasabayashi discloses a surface roughness of the sintered electrode is in a range from 1 nm to 100 nm (Table 1: Example 1).
The combination of Jung and Sasabayashi discloses wherein the portion of each of the first to fourth external electrodes is thinner than other portions of each of the first to fourth external electrodes which are disposed on the first surface or the second surface.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the sintered electrode roughness as described by Sasabayashi to achieve a desired adhesiveness in the layer in addition to construct a device using a known specification and designs to meet user needs based on known design possibilities. 
In re claim 9, Jung in view of Park discloses the multilayer ceramic capacitor according to claim 52, as explained above. Jung does not disclose wherein a center line average roughness (Ra) of the sintered electrode is in a range from 1 nm to 100 nm.
Sasabayashi discloses a center line average roughness (Ra) of the sintered electrode is in a range from 1 nm to 100 nm (Table 1: Example 1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the sintered electrode roughness as described by Sasabayashi to achieve a desired adhesiveness in the layer in addition to construct a device using a known specification and designs to meet user needs based on known design possibilities. 
4.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Publication 2018/0027656) in view of Park et al. (US Publication 2015/0131195) and in further view of Tomizawa et al. (US Publication 2019/0326061).
	In re claim 8, Jung in view of Park discloses the multilayer ceramic capacitor according to claim 1, as explained above. Jung in view of Park does not disclose wherein a ratio (T2/T1) is in a range from 1/3 to 2/5, wherein T1 is a thickness of the body and T2 is a length of each of the first and second gaps. However, Tomizawa discloses adjusting the distance between external electrodes results in a change in ESL characteristics (¶20). It would have been an obvious matter of design choice to create a balance between miniaturization and ESL characteristics by adjusting the size of the component body and gap separating external electrodes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

5.	Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US Publication 2018/0027656) in view of Park et al. (US Publication 2015/0131195) and in further view of Ahn et al. (US Publication 2014/0104750).
	In re claim 17, Jung discloses the multilayer ceramic capacitor according to claim 2016, as explained above. Jung further discloses the first and fourth connection electrodes (242a, 242b – Figure 6) pass through a region in which the second internal electrode (222 – Figure 6, ¶99) is not disposed, and 25the second and third connection electrodes (241a, 24ab – Figure 6) pass through DB1/ 108293803.1 Page 35a region in which the first internal electrode (221 – Figure 6, ¶99)is not disposed.
	Jung does not disclose wherein the first and second internal electrodes are T- shaped to be point-symmetrical to each other.
Ahn discloses wherein the first and second internal electrodes (121, 122 – Figure 13A, ¶47) are T-shaped to be point-symmetrical to each other (Figure 13A).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode shape as described by Ahn to provide for a device of desired capacitance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asai (US Publication 2017/0345561)		Figure 2
Horn et al. (US Publication 2019/0295771)		Figure 7
Lee et al. (US Publication 2009/0086406)		Figure 5

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848